Broyles, C. J.
1. The court did not err in overruling the defendant’s demurrer to the plaintiff’s petition for a rehearing of the judgment granting a new trial to the defendant, nor thereafter in vacating and setting aside the order granting the new trial.
2. In the light of the facts of the case and the charge of the court, the special grounds of the motion for a new trial (complaining of alleged errors of commission and omission in the charge, and of alleged errors in the refusal to give certain requested instructions) show no cause for a reversal of the judgment.
3. This court, under all the facts of the ease, can not hold that the verdict for damages in the sum of $13,500 was excessive, or that it was not authorized by the evidence.

Judgment affirmed.


Luke and Bloodworth, JJ., eonewr.